Citation Nr: 0109540	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $12,622.93.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel






INTRODUCTION

The veteran served on active duty from April 1972 to February 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination in August 1999 by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises at the Debt Management Center in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.  In correspondence dated in March 1997, the VA notified 
the appellant at his last address of record of the amount of 
the overpayment;  he also was informed that his request for 
waiver of recovery of the overpayment could be made at any 
time within 180 days.

2.  The request for waiver of recovery of the overpayment was 
received from the appellant in July 1999.


CONCLUSION OF LAW

A timely filed claim for waiver of recovery of the 
overpayment of compensation benefits was not received from 
the appellant.  38 U.S.C.A. § 5302(a) (West 1991);  38 C.F.R. 
§ 1.963(b)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks waiver of recovery of an overpayment of VA 
pension benefits.

The appellant was incarcerated in September 1994 while 
awaiting trial, and was subsequently convicted of a felony 
and incarcerated in a state prison in April 1995.  Prior to 
his conviction, he was receiving VA pension benefits, 
pursuant to his election to receive VA pension benefits 
rather than VA service-connected disability compensation 
benefits of a lesser amount.  When VA was made aware of his 
incarceration in September 1994, it proposed to terminate his 
pension benefits, but did not do so upon being informed that 
the veteran had at that point been incarcerated but not 
convicted.  Upon his conviction in April 1995, he continued 
to receive the pension benefits.

A September 1995 letter to the Muskogee, Oklahoma, Regional 
Office (RO), requested a change in address for the veteran's 
government check from a Texas street address to an Oklahoma 
street address.  The letter is signed in the name of the 
veteran.  The printed handwriting and signature are 
dissimilar to most other documents received from the veteran, 
but the printed handwriting and signature are also nearly 
identical to some other documents submitted in the veteran's 
name in the past.

In October 1996, the veteran wrote to the VA Waco, Texas, 
Regional Office RO, stating that he had been looking through 
some old papers that he had received from his family.  He 
reported that in looking through the old papers, he had been 
made aware that he should have contacted VA upon his 
conviction so that he would not be in receipt of an 
overpayment.  He asserted that he had already caused an 
overpayment, and that he would have to make up this 
difference when his disability check was reinstated after he 
got out of prison.  He further inquired as to whether he 
could receive 10 percent compensation benefits while he 
remained in prison.

In February 1997 the RO sent a letter to the veteran at a 
post office box address.  He was informed that as of the 61st 
day of his incarceration due to a felony conviction in April 
1995, he was entitled to no more than disability compensation 
at the rate payable for an incarcerated veteran.  The RO 
pointed out that he had continued to receive benefits in 
excess of this level past the 61st day of his conviction, 
resulting in an overpayment of benefits paid to him.  
Therefore, he would soon be notified as to the amount of the 
debt.  The letter further notified the veteran of his 
appellate rights.

Information received from the Chief of Operations of a VA 
Debt Management Center indicates that in March 1997, the VA 
Debt Management Center informed the veteran of the amount of 
the debt created by this overpayment, and that an application 
for waiver of recovery of this debt must be made within 180 
days from the notification of indebtedness. 

In July 1999, the RO received a letter from the veteran 
inquiring as to whether the amount of debt owed might be 
reduced or the amount of benefits withheld from him might be 
reduced.

In August 1999, VA sent to the veteran a decision on waiver 
of indebtedness, denying his application for waiver of 
indebtedness on the ground that he had been informed of the 
overpayment in March 1997 but had not requested the waiver 
until July 1999 - more than the 180 day time limit for filing 
an application for waiver of recovery of the overpayment.

Later in August 1999, the RO received from the veteran a 
notice of disagreement with the August 1999 decision on 
waiver of indebtedness.  With the letter, the veteran 
submitted what he said was a carbon copy of a letter dated 
May 28th, 1995, addressed to the Waco, Texas, RO, notifying 
the RO of his April 1995 conviction, and requesting to have 
his "Compensation Pension revised to the 10% that I was 
getting while I was incarcerated in Oklahoma."  The address 
listed in the letter dated May 1995 was his prison address.

Also received in August 1999 with the notice of disagreement 
was a VA Financial Status Report, dated in April 1997.  The 
letter listed the veteran's income as 94 dollars per month 
and included an explanatory statement which reads as follows:

The Veterans Administration was notified 
on 5-28-95 of my incarceration and failed 
to stop the VA Compensation of modify 
[sic] to the correct 10 percent under the 
new law.  Find enclosed a copy of the 
letter that I mailed to the veterans 
administration.

The address listed in this financial statement was the same 
P.O. Box address to which the notification of the debt had 
been sent to the veteran in February and March 1997.

A review of the claims file reveals that the veteran has 
unsuccessfully applied for waivers of recovery of overpayment 
in the past.  An application was denied in August 1986 
because the veteran was shown to be materially at fault in 
the creation of the overpayment because he knew or should 
have known he was to promptly notify VA when he was 
incarcerated in 1982.  An application was denied in February 
1993 on the ground that the veteran willfully misrepresented 
his income in order to retain VA pension benefits.  

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Veterans Claims Assistance Act of 2000 eliminated the 
statutory requirement that a claimant come forward with a 
well grounded claim before the Secretary performs the duty to 
assist.  However, since the RO did not find the claims were 
not well grounded and proceeded to discharge the duty to 
assist, this change in the law has no effect on the veteran's 
claim.  

The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996);  Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).  The veteran's obfuscation (discussed in the analysis 
section below) in the present case constituted a failure to 
cooperate in the development and adjudication of his claim.  
The Board finds nothing in the new legislation indicating an 
intent to relieve the claimant of any obligation to cooperate 
or behave in a fair-handed manner.  

The Board has taken considerable time to come to a fair and 
accurate understanding of what transpired in this case, as 
discussed below, and has concluded that the veteran's 
contentions in this case are inherently incredible.  
Accordingly, the Board concludes that no reasonable 
possibility exists that further assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)).     

In light of all of these considerations, the Board finds that 
it is not prejudicial to the claimant to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Analysis

Applicable regulations provide that any person who is 
entitled to disability pension and who is incarcerated in a 
Federal, State, or local penal institution for a period in 
excess of 60 days for conviction of a felony or misdemeanor, 
shall not be paid such pension for the period beginning on 
the 61st day of such incarceration and ending on the day such 
incarceration ends.  38 C.F.R. § 3.666.  However, if an 
imprisoned veteran is entitled to a lesser rate of disability 
compensation, it shall be awarded as of the 61st day of 
imprisonment in lieu of the pension the veteran was receiving 
if the veteran has neither spouse nor child. 38 C.F.R. § 
3.666(d).  Where a veteran is imprisoned for a felony 
committed after October 7, 1980, the amount of compensation 
received while incarcerated may not exceed the monetary 
equivalent of a 10 percent disability rating if the service-
connected disability is rated at 20 percent or more.  38 
U.S.C.A. §§ 1114(a), 5313(a), (d); 38 C.F.R. § 3.665(d). 

In the present case, the VA Debt Management Center, in 
correspondence dated in March 1997, advised the appellant of 
the amount of the overpayment created by his receipt of VA 
pension in excess of the monetary value of a 10 percent 
disability compensation rating past the 61st day of 
incarceration and conviction for a felony, and his right to 
request waiver of the overpayment within 180 days from the 
date of the letter as provided under 38 C.F.R. § 1.963(b)(2). 

After the VA informed the veteran of the overpayment in 
February and March 1997, the Board finds the first 
correspondence from the veteran requesting waiver of recovery 
of the overpayment was received by VA in July 1999.  The 
Board acknowledges the letter from the veteran dated in May 
1995 and the financial statement dated in April 1997, both 
first received by the RO with the August 1999 notice of 
disagreement.  The Board concludes that the evidence 
establishes that the veteran did not mail these documents to 
VA in May 1995 and April 1997, respectively, but submitted 
them for the first time in August 1999.  The basis for this 
conclusion begins with the fact that the veteran's 
credibility is quite low in this case at the outset.  The 
record shows he was no novice in the matter of the 
restrictions on receipt of VA benefits following 
incarceration.  Moreover, he has had repeated problems with 
overpayments.  Those problems specifically have been found to 
include past willful misrepresentation of income and failure 
to inform VA of incarcerations.  This evidence establishes a 
past pattern of behavior in exactly this arena that would 
compel any fair and impartial fact finder to require more 
than simply the claimant's representations to establish the 
bona fides of the documents he submitted.  There is no 
evidence that the purported May 1995 and April 1997 documents 
were in fact received by VA.  On the other hand, the May 1995 
letter informing VA of his conviction and the April 1997 
financial statement referring to the May 1995 letter, both 
first received in August 1999, are highly inconsistent with 
the letter received from the veteran in October 1996.  In 
that letter he indicated that the matter of the overpayment 
had recently come to his attention while going through some 
papers given to him by his family.  The inconsistencies 
between these documents reduce the veteran's credibility in 
the present case to nearly zero.

In sum, the Board finds that the veteran was notified of the 
debt he owed due to the overpayment at issue in this case in 
March 1997.  The post-office box address to which the VA 
notice of overpayment was sent was the same address listed in 
the veteran's financial statement dated in April 1997 but 
first received by the RO in August 1999.  The Board construes 
this apparently back-dated financial statement as a highly 
probative admission against interest by the veteran that he 
was reachable at this address in the February 1997 to April 
1997 time-frame and was aware of the overpayment.  As noted 
above, the Board finds that the veteran did not request a 
waiver of the recovery of the debt, of which he was informed 
by VA no later than March 1997, until August 1999, and 
submitted the May 1995 letter and April 1997 financial 
statement in August 1999, for the first time.  This is more 
than 180 days past the date of notification of the debt.  All 
other irregularities in the claims file aside, since the 
request for waiver of recovery of the overpayment was 
received more than 180 past the date of notification of the 
indebtedness, the claim for waiver of recovery of the 
overpayment must be denied.   38 C.F.R. 38 C.F.R. § 
1.963(b)(2).

In finding that the information and supporting documentation 
in this case from the Debt Management Center are credible, 
the Board has relied upon and is bound by the presumption of 
administrative regularity.  The Court of Appeals for Veterans 
Claims has defined a presumption of administrative regularity 
as follows: "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)).  While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v.
Brown, 7 Vet. App. 271 (1994), the Court applied the 
presumption of regularity to procedures at the RO level, such 
as in the instant case.


ORDER

A timely claim for waiver of recovery of an overpayment of 
pension benefits was not received and the appeal is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

